Citation Nr: 0947866	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-24 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran retired from active duty in July 1970, having 
served on active duty for twenty years, three months, and 
fifteen days.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2007, at which time it was 
determined that new and material evidence had been received 
by the Department of Veterans Affairs (VA) to reopen 
previously denied claims for service connection for bilateral 
hearing loss and tinnitus and that entitlement of the Veteran 
to service connection for tinnitus was shown.  In addition, 
the Board remanded the issue of the veteran's entitlement to 
service connection for hearing loss, based on the reopened 
claim, to the VA Regional Office (RO) in Oakland, California, 
through the VA's Appeals Management Center (AMC) in 
Washington, DC, so that additional development could be 
undertaken.  Following the AMC's completion of the requested 
actions, the case has since been returned to the Board for 
further consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran suffered in-service acoustic trauma while 
engaged in combat with the enemy and at other times in 
connection with his in-service duties as a flight engineer.  

2.  A preponderance of the evidence is against a showing of 
hearing loss disability of the right ear as defined by the 
applicable VA regulation.  

3.  There is a showing of a current diagnosis of a hearing 
loss disability of the veteran's left ear meeting the 
criteria of the applicable VA regulation and the record is at 
least in equipoise that his left ear hearing loss is causally 
linked to his in-service acoustic trauma, to include his 
exposure to excessive noise during combat duty.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may a sensorineural hearing loss of the right 
ear be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Given that the Board finds a tenable basis to grant service 
connection for hearing loss of the left ear, but no such 
basis as to the claimed hearing loss of the right ear, the 
Board must initially address questions exclusive to the issue 
of service connection for right ear hearing loss both as to 
the completeness of the AMC's actions on remand and the VA's 
compliance with its duties to notify and assist.  

As noted above, this matter was previously remanded by the 
Board in August 2007 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that neither the 
Veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, written notice of the information and evidence 
needed by the appellant to substantiate and complete his 
claim, notice of what part of that evidence is to be provided 
by the claimant, and notice of what part VA will attempt to 
obtain for the appellant was provided to him through the VCAA 
letters of March 2005, March 2006, and October 2008, which 
included the notice required by Dingess-Hartman.   

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
appellant prior to the RO's initial decision in June 2005, 
but full VCAA notice and specifically that pertaining to the 
Court's holding in Dingess/Hartman, was not, in contravention 
of Pelegrini.  However, the record in this instance 
demonstrates that full VCAA notice was effectuated prior to 
the issuance of the final supplemental statement of the case 
by the RO in September 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  On that basis, and in the absence of any allegation 
of prejudice by or on behalf of the Veteran, the Board cannot 
conclude that any defect in the timing or substance of the 
notice provided affected the essential fairness of the 
adjudication, with resulting prejudice to the Veteran.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service treatment records, as well as various 
examination and treatment records compiled during post-
service years by VA and non-VA sources.  

In addition, the Veteran has been afforded two VA medical 
examinations during the course of the instant appeal, the 
findings and opinions from which are shown to be 
comprehensive in scope.  Each such examination showed that 
the Veteran does not have hearing loss of the right ear for 
VA purposes, i.e., meeting the minimum threshold criteria set 
out in 38 C.F.R. § 3.385.  Moreover, the Veteran does not 
argue that pertinent evidence is missing from the claims 
folder.  As the record is deemed to be adequate to permit the 
Board to fairly and accurately adjudicate the claims at 
issue, there is no need for remand in order to obtain any 
additional VA medical examination or opinion.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

In view of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.



Merits of the Claims

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Where a veteran served 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and a chronic disease, such as an organic disease 
of the nervous system including sensorineural hearing loss, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Board 
finds that the veteran had combat service and may, therefore, 
be presumed to have been exposed to acoustic trauma in 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
The requirement that a current disability exist is satisfied 
if the claimant had a disability at the time his claim for VA 
disability compensation was filed or during the pendency of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing Loss of the Right Ear

A showing of current disability is, as noted above, a 
prerequisite for a grant of service connection, and in this 
case, a preponderance of the evidence is against a showing of 
current disablement as to hearing loss for VA purposes with 
respect to the veteran's right ear, notwithstanding the 
veteran's own complaints of hearing loss dating to his period 
of service and various incidents involving acoustic trauma.  
Service treatment records are negative for complaints or 
findings involving hearing loss of the right ear, although 
the existence of acoustic trauma in service is conceded based 
on credible accounts of excessive noise exposure and a blast 
injury.  Post-service medical data include private 
audiometric testing in 1998 and 2002 which was negative for 
hearing loss for VA purposes with respect to the right ear, 
as were VA audiograms accomplished in 2003 and 2005.  The 
only evidence supportive of the existence of hearing loss for 
VA purposes as to the right ear is provided by his private 
physician, a specialist in ear, nose and throat diseases, 
whose audiograms in 2004 and 2005 graphically represented 
auditory impairment of the veteran's right ear meeting the 
requirements of 38 C.F.R. § 3.385.  Further audiometric 
testing by VA in June 2007 did not disclose findings 
identifying right ear hearing loss for VA purposes.  In all, 
a preponderance of the evidence demonstrates that the Veteran 
does not have hearing loss of the right ear.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  In this case, hearing 
loss of the right ear meeting the requirements of 38 C.F.R. 
§ 3.385 is shown by only two of the many audiograms or other 
audiometric testing undertaken in service and during post-
service years.  The most recent and thorough audiological 
examination ruled out a current diagnosis of hearing loss of 
the right ear as defined by the applicable VA regulation.  
Id.  Under these circumstances, the Board finds that the 
preponderance of the evidence is against a finding of current 
diagnosis of a hearing loss disability of right ear within 
the meaning of 38 C.F.R. § 3.385.  As such, service 
connection for hearing loss of the right ear is not 
warranted.

The Board acknowledges and has considered the credible 
statements from the Veteran regarding the existence of his 
hearing loss of the right ear and his exposure to excessive 
noise or acoustic trauma during service.  The Veteran is 
competent to report what comes to him through his senses, 
e.g., experiencing some degree of hearing loss.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, there is no indication 
in the record that the Veteran has had the relevant medical 
training to provide a diagnosis of a hearing loss disability 
as defined by 38 C.F.R. § 3.385 or competently speak to the 
question of the cause or etiology of the claimed disability.  
A diagnosis of a hearing loss disability within the meaning 
of the cited legal authority must be made on the basis of a 
certified audiological examination.  Therefore, as a 
layperson, the Veteran is not competent to provide a medical 
opinion about such a diagnosis, nor on the etiology or 
causation of the claimed disability.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Here, the dispositive fact is that the 
Veteran does not have hearing loss as VA has defined it in 38 
C.F.R. § 3.385, and as a result, his appeal must fail.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303; Boyer, supra; 
Mercado- Martinez, supra; Cuevas, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for hearing loss of 
the right ear must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Hearing Loss of the Left Ear

Notwithstanding the fact that service treatment records are 
negative for any specific complaints or findings regarding 
hearing loss of the left ear, the Veteran has nevertheless 
offered credible testimony of in-service acoustic trauma, be 
it from aircraft, combat activities, or a blast injury.  
Hearing loss of the left ear meeting the criteria of 
38 C.F.R. § 3.385 is consistently demonstrated in 1998 and on 
all private and VA audiometric tests conducted thereafter.  
VA audiologists who evaluated the Veteran in 2003 and 2005 
concluded that the veteran's left ear hearing loss was not 
noised induced but the result of other ear pathology and the 
record delineates the existence of Meniere's syndrome in 
recent years.  However, the veteran's treating VA and private 
ear, nose, and throat physicians have attributed his left ear 
hearing loss to in-service noise exposure or a blast injury 
occurring in service.  The evidence in support of the 
veteran's entitlement is competent, with the opinions offered 
being based not only on the veteran's credible account of in-
service events, but also ongoing treatment of the veteran's 
auditory impairment, and such evidence is at least as 
persuasive as the opinion evidence contraindicating 
entitlement.  That being the case, it is concluded that the 
evidence for and against the claim is in relative equipoise, 
such that a grant of service connection for left ear hearing 
loss, based on the reopened claim therefor, is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This portion of 
the veteran's appeal is granted.  


ORDER

Service connection for hearing loss of the right ear is 
denied.  

Service connection for hearing loss of the left ear, based on 
a reopened claim therefor, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


